Citation Nr: 0633568	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1983.

This appeal arises from rating actions of the Department of 
Veterans' Affairs (VA) Hartford, Connecticut, Regional Office 
(RO), denying service connection for a bilateral hearing loss 
and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, in addition to other 
reason discussed below, it appears that this case must be 
remanded for proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The veteran testified during his March 2006 videoconference 
hearing before the undersigned Veterans' Law Judge that 
during service, he served as an officer aboard a ship.  His 
stateroom was located across from the air handlers that 
forced air into blowers which helped generate power for the 
ship.  The blowers emitted a high-pitched whine constantly.  
His room was also located above the turbines that hummed 
constantly.  During general quarters, his duty station was on 
the bridge in close proximity to the ASROC missile launchers.  
While out at sea, the missiles would be fired during drills, 
an average of six to eight times.  He was provided with ear 
plugs as hearing protection.  After service, the veteran 
testified that he was employed in occupations that had little 
noise exposure.

The veteran has submitted a June 2004 statement from D.I.A., 
M.D., his otolaryngologist, in which the physician opined 
that noise exposure in service led to the development of a 
mid-to-high frequency sensorineural hearing loss and 
tinnitus. 

A review of the claims folder reveals that the veteran was 
afforded a VA audiology examination in August 2005.  However, 
the claims folder was not available to the examiner for 
review.  Thus, the VA examiner was unaware of and unable to 
comment on Dr. A.'s statement.  Reevaluation of the veteran, 
with the claims folder reviewed by the examiner is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for a high frequency sensorineural 
hearing loss since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
audiology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician/audiologist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The examiner is to obtain from the 
veteran a thorough history of noise 
exposure before, during and after 
service.  

Following examination of the veteran and 
a review of the claims folder, the 
examiner is to offer an opinion as to 
whether it is as least as likely as not 
(50 percent or greater) that the veteran 
developed a bilateral sensorineural 
hearing loss and/or tinnitus as a result 
of acoustic trauma or other event 
sustained in service.  The examiner is to 
comment on the June 2004 opinion of Dr. 
A.  Adequate reasons and bases supporting 
the opinion rendered are to be included.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.
5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


